Citation Nr: 0826527	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the veteran's 
case was subsequently transferred to the Roanoke, Virginia 
RO.

The appellant requested a personal hearing before the Board 
in connection with the current claim.  The hearing was 
subsequently scheduled and held in April 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran's service medical records reveal no evidence 
of a psychiatric disability, including bipolar disorder, 
during her period of active duty.

2.  Bipolar disorder was first manifested many years post 
service.

3.  The preponderance of the medical evidence reflects it is 
less than likely that the veteran's bipolar disorder is 
related to service


CONCLUSION OF LAW

Bipolar disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March and December 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in November 2007 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 2002 to the present.  The veteran 
submitted private treatment records of Riverpoint Psychiatric 
Associates (including the treatment records of Dr. R.P.), 
dated December 2003 to May 2008; Dr. A.B., dated August 1999 
to April 2002; M.R., a licensed social worker, dated 
September to November 2003; and Dr. A.K., dated September to 
December 2003; and the records associated with the veteran's 
application for Social Security Administration disability 
benefits, and was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The appellant was afforded a VA 
medical examination on March 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

The veteran seeks service connection for bipolar disorder.  
The veteran contends that her bipolar disorder manifested in 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for bipolar disorder or 
any other psychiatric disorder.  The veteran was noted to be 
psychiatrically normal upon examination at separation from 
active service in March 1987.  The report of medical history 
given by the veteran at that time shows that she denied 
having frequent trouble sleeping, depression, excessive 
worry, or nervous trouble of any sort.  

The veteran's post-service medical records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder until October 2000.  In a private treatment note, 
dated in October 2000, it was reported that the veteran 
indicated that she felt depressed.  A private physician's 
note, dated in March 2001, reported that the veteran was 
being treated for depression.  The veteran was noted to be 
depressed in a private treatment note dated in July 2001.  In 
a July 2001 memorandum Dr. A.B., a private physician, 
reported that the veteran had been treated with psychiatric 
drugs, gave the impression of rule out borderline personality 
with depressive and paranoid features, and referred the 
veteran to outpatient psychiatric treatment.  In a letter 
from Dr. A.B. dated in April 2002, the veteran was diagnosed 
with adjustment reaction with depressed mood.

In a VA treatment note, dated in July 2002, the veteran was 
diagnosed with depression.  Subsequently, in another VA 
treatment note dated in July 2002, the veteran was diagnosed 
with bipolar disorder.  Since July 2002 the VA has 
continuously diagnosed the veteran with and treated her for 
bipolar disorder.

The veteran was diagnosed with and treated for bipolar 
disorder by M.R., a private social worker, from September 
2003 to November 2003.  Dr. A.K., a private physician, 
diagnosed and treated the veteran for bipolar disorder from 
October to December 2003.  Dr. R.P., a private doctor of 
psychology with Riverpoint Psychiatric Associates, diagnosed 
the veteran with bipolar disorder in December 2003.  The 
veteran was treated for bipolar disorder by Riverpoint 
Psychiatric Associates from December 2003 to September 2007.  
The veteran was examined by Dr. J.A. in July 2004 and was 
diagnosed with bipolar disorder.

In March 2006 the veteran was afforded a VA medical 
examination in regard to her claim of entitlement to service 
connection for bipolar disorder.  After examination, the 
veteran was diagnosed with dysthymic disorder, alcohol 
dependence, cannabis dependence, and cocaine dependence.  The 
examiner did not diagnose the veteran with bipolar disorder.  
The examiner rendered the opinion that the veteran's current 
psychological disorder was not related to the veteran's 
active service. 

In letter dated in May 2008, Dr. R.P., the veteran's private 
physician, indicated that the veteran was diagnosed with 
bipolar disorder and rendered the opinion that the veteran's 
bipolar disorder was more likely than not the direct result 
of the veteran's active duty military service.  In the 
report, it was noted that the veteran had given a history of 
having severe bouts of depression during service.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The Board finds that the examination of March 2006 is 
entitled to great probative weight and that it provides very 
negative evidence against the veteran's claim of entitlement 
to service connection for bipolar disorder.  The examiner 
reviewed the claims folder and provided rationale as to why 
the veteran's psychiatric disorder was not caused by or 
aggravated by service.

In regard to Dr. R.P.'s letter, dated in May 2008, there is 
no indication that Dr. R.P. reviewed or considered the 
veteran's service medical records in rendering his opinion.  
In addition, the opinion relating the veteran's current 
bipolar disorder to her active service is based upon the 
veteran's inaccurate report of in service medical treatment.  
Dr. R.P. indicated that the veteran reported severe bouts of 
depression while in service after basic training; however, 
the veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any psychological 
condition including bipolar disorder.  In fact, the service 
records specifically show that she denied having depression.  
The Board, therefore, finds that Dr. R.P.'s letter which 
failed to consider such factors is entitled to less probative 
weight in regard to the etiology of the veteran's bipolar 
disorder.

In addition, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of a psychiatric disorder until 
more than thirteen years after separation from service. This 
is significant evidence against the claim.

In sum, the weight of the credible evidence shows that the 
veteran's bipolar disorder was first manifested many years 
after her period of active service, and is not related to her 
active service or to any incident therein.  The service 
medical records are considered competent, probative evidence 
that the veteran did not have any psychiatric disorder, 
including bipolar disorder, before, during, or upon 
separation from service.  Post-service treatment records, 
notably the letter of Dr. R.P., reference the veteran's 
military service; however, the veteran's service medical 
records do not reveal any in service psychiatric event to 
which the veteran's current bipolar disorder could be linked.  
In addition, Dr. R.P.'s opinion associating the veteran's 
bipolar disorder with service is based upon inaccurate facts 
provided by the veteran.  Accordingly, the Board concludes 
that a bipolar disorder was not incurred in or aggravated by 
active service and, therefore, service connection is not 
warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518 (1996).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


